In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-3188
MAURICIO ROSALES-PINEDA,
                                                        Petitioner,
                               v.

ALBERTO R. GONZALES,
                                                       Respondent.
                        ____________
              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A44 117 426
                        ____________
      ARGUED APRIL 3, 2006—DECIDED JUNE 19, 2006
                     ____________


 Before EASTERBROOK, ROVNER, and WILLIAMS, Circuit
Judges.
   WILLIAMS, Circuit Judge. Petitioner Mauricio Rosales-
Pineda appeals from a final order of removal based on his
illegal entry into the United States. Rosales had two
prior convictions for theft that he failed to disclose on his
immigrant visa application. Rosales concedes that he is
deportable, but argues that the BIA erred in finding him
ineligible for discretionary relief on the basis of a prior
narcotics conviction that was reflected in a “rap sheet.”
However, we conclude that the BIA was entitled to rely on
the rap sheet and the related corroborating evidence
because it reasonably indicated that he had been convicted
of a drug offense. Therefore, we deny the petition for
review.
2                                                 No. 05-3188

                    I. BACKGROUND
  Rosales, a citizen of Mexico, entered the United States
in 1982 at the age of nineteen. In 1984, he was twice
convicted of theft in violation of California law. At some
point in 1985, Rosales moved to Indianapolis, where he
later married an American citizen. On the basis of his
marriage, Rosales filed an immigrant visa petition in 1993
and was granted permanent residency. Rosales failed to
disclose his two prior theft convictions in his petition;
instead, he checked a box indicating that he had never been
arrested or convicted of any crime.
  In 2000, Rosales applied for naturalization. During the
background investigation for his naturalization application,
the Government uncovered his California theft convictions
and immediately initiated removal proceedings, pursuant
to the Immigration and Nationality Act (“INA”)
§ 212(a)(2)(A)(i)(II), 8 U.S.C. § 1182(a)(2)(A)(i)(II). Prior to
Rosales’s removal hearing, the Government also discovered
evidence of a third conviction in the form of an FBI Identifi-
cation Record, commonly referred to as a “rap sheet.” The
rap sheet indicated that Rosales, under the name “Alberto
Torres Sarajoza,” was convicted of a controlled substance
violation on May 30, 1985, and sentenced to ninety days’
imprisonment.
  At his removal hearing, Rosales conceded that the theft
convictions constituted two separate crimes involving moral
turpitude and that he was deportable under 8 U.S.C.
§ 1227(a)(2)(A)(ii). Rosales also conceded that he was
inadmissible at the time he was granted permanent
residency, pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(I), and
was deportable under 8 U.S.C. § 1227(a)(1)(A). However, he
argued that he was eligible for discretionary relief under 8
U.S.C. §§ 1182(h) and (i), which authorize the issuance of a
discretionary waiver for certain categories of inadmissible
aliens.
No. 05-3188                                                   3

  The Immigration Judge concluded that Rosales was not
eligible for a waiver of inadmissibility because of his
conviction for a drug-related offense. Although the IJ asked
both parties to produce court records of the drug conviction,
neither Rosales nor the Government was able to uncover
any. The Government submitted the FBI rap sheet as
evidence of the drug-related conviction. The rap sheet
accurately reflected the two theft convictions that Rosales
admitted, one of which was under the name “Miguel
Alvarez Torres.” At the hearing, Rosales also conceded that
he had used both “Miguel Alvarez Torres” and “Alberto
Torres Sarajoza” in the past as aliases. He denied, however,
that the drug conviction under the Sarajoza name was in
any way related to him. The Immigration Judge did not find
him to be credible, in part because of his admitted lies
in his 1993 residency petition. After the IJ denied Rosales’s
application for adjustment of status, he appealed to the
BIA, which affirmed the decision of the IJ and dismissed
Rosales’s appeal. He then filed his petition for review in
this court.


                       II. ANALYSIS
  A. Jurisdiction
  Generally, we do not have jurisdiction to review a final
order of removal based on an alien’s violation of a controlled
substances law (other than a single offense involving
possession for one’s own use of 30 grams or less of mari-
juana) or commission of a crime of moral turpitude. See 8
U.S.C. § 1252(a)(2)(C). We also do not generally have
jurisdiction to review the BIA’s decisions denying discre-
tionary relief. See 8 U.S.C. § 1252(a)(2)(B); Vasile v. Gonza-
les, 417 F.3d 766, 768 (7th Cir. 2005). But under the REAL
ID Act, Pub. L. No. 109-13, 119 Stat. 231, 310-11 (2005)
(codified at 8 U.S.C. § 1252(a)(2)(D)), this court has jurisdic-
4                                               No. 05-3188

tion to review all constitutional claims and questions of law
arising from deportation proceedings. See Ramos v. Gonza-
les, 414 F.3d 800, 802 (7th Cir. 2005).
  “When the board writes an opinion, the opinion becomes
the basis for judicial review of the decision of which the
alien is complaining.” Niam v. Ashcroft, 354 F.3d 652, 655
(7th Cir. 2004). The Government argues that this court is
without jurisdiction to adjudicate Rosales’s petition because
the petition raises no question of law—it contends that the
BIA’s decision was purely discretionary and is thus
unreviewable in this court. We disagree. The BIA concluded
that Rosales was statutorily ineligible for discretionary
relief as a result of his drug conviction. The BIA opinion
stated, “The issue then is whether or not the respondent
has demonstrated that he is not removable for a controlled
substance violation and remains eligible for a waiver of
inadmissibility under section 212(h) of the Act.”
  Rosales argues that the BIA’s conclusions constituted
legal error because the reliance on the rap sheet as proof of
his drug conviction conflicted with the explicit language of
8 U.S.C. § 1229a(c)(3)(B), which describes the types of
evidence an immigration judge can rely upon as proof of
a conviction. The question of whether the IJ’s reliance on
the rap sheet was appropriate is a pure question of law, and
this court has jurisdiction to review Rosales’s petition.
No. 05-3188                                                   5

  B. The BIA’s Reliance on the FBI Identification
     Record
  The BIA’s conclusion that Rosales was ineligible for the
discretionary relief he sought rested entirely on its finding
that he had been convicted of a drug offense. Rosales
does not challenge the BIA’s conclusion that 8 U.S.C.
§ 1182(a)(2)(A)(i)(II) bars him from eligibility for a waiver
of inadmissibility if he was convicted of the drug offense
in question. What he challenges is the BIA’s conclusion that
he was convicted of a drug offense. More specifically, he
challenges the method of proof relied upon by the BIA.
  The INA, which lists specific documents that can be used
as proof of a conviction in removal proceedings, states:
    In any proceeding under this chapter, any of the
    following documents or records (or a certified copy of
    such an official document or record) shall constitute
    proof of a criminal conviction:
    (i) An official record of judgment and conviction.
    (ii) An official record of plea, verdict, and sentence.
    (iii) A docket entry from court records that indicates the
    existence of the conviction.
    (iv) Official minutes of a court proceeding or a tran-
    script of a court hearing in which the court takes notice
    of the existence of the conviction.
    (v) An abstract of a record of conviction prepared by the
    court in which the conviction was entered, or by a State
    official associated with the State’s repository of criminal
    justice records, that indicates the charge or section of
    law violated, the disposition of the case, the existence
    and date of conviction, and the sentence.
    (vi) Any document or record prepared by, or under the
    direction of, the court in which the conviction was
    entered that indicates the existence of a conviction.
6                                                No. 05-3188

    (vii) Any document or record attesting to the conviction
    that is maintained by an official of a State or Federal
    penal institution, which is the basis for that institu-
    tion’s authority to assume custody of the individual
    named in the record.
8 U.S.C. § 1229a(c)(3)(B). It is clear that an FBI Identifica-
tion Record is neither explicitly nor implicitly included
in Section 1229a(c)(3)(B)’s list. A roughly equivalent,
though slightly narrower, list is included in the Attorney
General’s regulations at 8 C.F.R. § 1003.41(a) and that
regulation also does not identify rap sheets.
  However, 8 C.F.R. § 1003.41(d) greatly expands the range
of documents that may be used as proof of a conviction by
authorizing the consideration of “[a]ny other evidence that
reasonably indicates the existence of a criminal conviction.”
As the Second Circuit recently observed, the Supreme
Court’s instruction of deference to agency regulations
requires us, under these circumstances, to view the list in
8 U.S.C. § 1229a(c)(3)(B) as not exhaustive. See Francis v.
Gonzales, 442 F.3d 131, 142 (2d Cir. 2006) (citing Chevron
USA, Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837,
843 (1984)) (“It seems to us to be reasonable enough for the
Attorney General to read the statute as a list of what
documents constitute conclusive proof of conviction, as it
says, but not as a prohibition on admitting other types of
documents.”); see also Fequiere v. Ashcroft, 279 F.3d 1325,
1327 (11th Cir. 2002) (concluding that the list in Section
1229a(c)(3)(B) is not exhaustive).
  The question that we are left with, then, is whether the
FBI Identification Record used in this case “reasonably
indicate[d] the existence of a criminal conviction,” pursuant
to 8 C.F.R. § 1003.41(d). In Francis, the Second Circuit
concluded that a Jamaican police report was insufficient to
prove the existence of a conviction for the purpose of
establishing the petitioner’s deportability. Francis, 442 F.3d
No. 05-3188                                                 7

at 144. But the ultimate inquiry in Francis was different
than the inquiry here—the question in that case was
whether the petitioner was deportable. Here, Rosales
concedes that he is deportable; the only question is whether
a drug conviction barred him from discretionary relief. This
distinction is significant because, after concluding that the
Jamaican police report was admissible, the Second Circuit
went on to assess the sufficiency of the report in the context
of the requirement that eligibility for deportation be
established by “clear, convincing, and unequivocal evi-
dence.” See id. at 138, 144 (citing Berenyi v. Immigration
Dir., 385 U.S. 630, 636-37 (1967) (“When the Government
seeks to strip a person of citizenship already acquired, or
deport a resident alien and send him from our shores, it
carries the heavy burden of proving its case by ‘clear,
unequivocal, and convincing evidence.’ ”)). The Second
Circuit merged the inquiry of whether the rap sheet
reasonably indicated a conviction into its analysis of
whether the rap sheet was sufficient evidence to support
the petitioner’s deportability.
  Here, because Rosales concedes that the Government is
entitled to deport him, we need not determine whether the
FBI Identification Record constituted clear and convincing
evidence of a criminal conviction for a drug offense. We
need only determine whether it “reasonably indicated the
existence of a criminal conviction.”
  In this case, the FBI Identification Record reasonably
indicated that Rosales had been convicted of a drug re-
lated offense. As the BIA observed, the FBI Identification
Record accurately reflected the theft convictions that
Rosales admitted and the alias he admitted to using in one
of his theft convictions. The location of the drug conviction
was Los Angeles County, the same location where Rosales
committed the theft offenses and the area in which he lived
until some point in 1985. The temporal connection between
8                                                 No. 05-3188

the drug conviction and the admitted theft convictions also
bolsters the reasonableness of reliance on the rap sheet.
The alleged drug conviction occurred in 1985, a year in
which Rosales admits he lived in the area, and it occurred
shortly after the other criminal activity Rosales admits.
Most damaging to Rosales’s case, the FBI Identification
Record identifies him as having been convicted under the
name “Alberto Torres Sarajoza,” and Rosales admitted at
his hearing that he had used that alias in the past. This is
not a very common name. Cf. Peaceable Planet Inc. v. Ty
Inc., 362 F.3d 986, 990 (7th Cir. 2004) (observing that the
name “Niles” is “not a very common name” in trademark
infringement suit involving identically-named “Beanie
Baby” and competing stuffed animal). Given these circum-
stances, we cannot find legal error in the BIA’s decision to
rely on the FBI rap sheet as proof that Rosales had been
convicted of a drug offense.
  Although we uphold the use of the FBI rap sheet in this
case, we do not find that rap sheets will always constitute
sufficient evidence of a conviction to bar discretionary relief.
There are certainly situations where a rap sheet would
likely not meet the described burden. For example, a rap
sheet from a foreign jurisdiction would necessarily
be subject to more intense scrutiny than one with a domes-
tic origin, as indicated by the Second Circuit. See Francis,
442 F.3d at 143 (“[e]ven if we were to credit a domestic rap
sheet, moreover, a report from a foreign police department
is even less reliable”). Even a domestic rap sheet would
likely be insufficient in the absence of corroborating
circumstances like those present in this case. But here, the
FBI Identification Record reasonably indicated that Rosales
had been convicted of a drug related offense, and thus, as
the BIA concluded, Rosales was statutorily ineligible for the
discretionary relief he sought below.
No. 05-3188                                            9

                 III. CONCLUSION
 The petition for review is DENIED.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                 USCA-02-C-0072—6-19-06